Case 1:19-cv-00109-SM Document 48-49 Filed 05/18/20 Page 1 of 6




      Exhibit 49
       Case 1:19-cv-00109-SM Document 48-49 Filed 05/18/20 Page 2 of 6

                                 SCANNED AND SAVED                                 ^,
                                                                             DINSE. KNAPP &
                                                                             McANDREW, P.O.



                  THE STATE OF NEW HAMPSHIRE

GRAFTON, SS.                                                     SUPERIOR COURT

                                 No. 215-2015-CV-00351

                                      Rajiv Ramaiah

                                            V.



                              Trustees of Dartmouth College

        ORDER ON PLAINTIFF'S PETITION FOR PRELIMINARY INJUNCTION

       The plaintiff, Rajiv Ramaiah ("plaintiff"), has filed a petition for preliminary and

permanent injunctive relief, as well as monetary damages, against the defendant,

Trustees of Dartmouth College ("the College"). (Index No. 1.) The plaintiff is a student at

Dartmouth College and is currently serving a three-term suspension from the College

because the College's Committee on Standards (COS) found that the plaintiff

improperly accessed notes stored on his calculator during a Chemistry 006 examination

In violation of the College's Academic Honor Principle. The plaintiff also received a

failing grade in Chemistry 006 as a result of the COS's finding. The plaintiff denies that

he accessed these notes during the examination, and claims the COS's finding was

erroneous and that he was not afforded the procedural protections guaranteed in the

College's handbook. The plaintiff now seeks a preliminary injunction ordering the

College to vacate the COS's finding and immediately restore his status as an enrolled

status. (Index No. 10.) The College objects. (Index Nos. 9 & 15.) On January 7, 2016,

the Court held a hearing on the plaintiffs petition for a preliminary injunction. Both

parties proceeded by way of offers of proof. After considering the pleadings, the parties'
  CLERK'S NOTICE DATED




       Dcicio
Case 1:19-cv-00109-SM Document 48-49 Filed 05/18/20 Page 3 of 6
Case 1:19-cv-00109-SM Document 48-49 Filed 05/18/20 Page 4 of 6
Case 1:19-cv-00109-SM Document 48-49 Filed 05/18/20 Page 5 of 6
Case 1:19-cv-00109-SM Document 48-49 Filed 05/18/20 Page 6 of 6
